Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the Application filed on 08/25/2022. Claims 1-20 are pending in the case. This action is Final.

Examiner Comments
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 11-16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

	Claims 11-16 recites “… machine-readable medium …”. The broadest, reasonable interpretation of this term includes transmission media that are not patentable under 35 U.S.C. 101. Therefore, this claim is being rejected under 35 U.S.C. 101 as covering non-statutory subject matter because it is directed to a signal per se. 
	Applicant is suggested to amend the claim to recite “A non-transitory computer readable medium having instructions stored thereon…”


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 11,13,17,19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Pulier et al., (Pub. No.: US 20170052676  A1, Pub. Date: 2017-02-23 ) in view of Cohen (Pub. No.: US 20200084045 A1, Pub. Date: 2020-03-12)

Regarding independent Claim 1,
	Pulier teaches a method comprising: a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (see Pulier: Fig.12, [0096], “controller 1200 with memory such as read only memory (ROM) 1285 and random access memory (RAM) 1280, and co-processor 1275, among others. These controller components may be connected to a system bus 1260, and through the system bus 1260 to an interface bus 1235.”), the operations comprising: 
implementing, by the processing system, an augmented reality system, wherein the augmented reality system is accessible by participants using a plurality of user device (see Pulier: Fig.1, [0033], “illustrates an example of a virtual object platform networked with other components in accordance with some embodiments of the present technology. As illustrated in FIG. 1, virtual object platform 130 can be connected to one or more computing devices 110A-110N (such as a mobile phone, tablet computer, mobile media device, gaming device, virtual reality or augmented reality systems, vehicle-based computer, wearable computing device, etc.) using communications network 120. In addition, virtual object platform 130 may be connected to blockchain system 140, virtual object database 150, and one or more external reactors 160.”)
storing, in the memory, a passed ledger, the passed ledger comprising data associated with characteristics of a virtual object in the augmented reality system (see Pulier: Fig.1, [0040], “ Once the virtual object is created, virtual object platform 130 can register the virtual object with blockchain system 140 (a passed ledger). The registration record can include an initial state of the virtual object along with software code associated with each virtual object. The initial ownership designated within the record may be the registered provider or an individual, business or other entity as designated by the registered provider.”)
receiving, at the processing system, information about a change to a characteristic of the virtual object (see Pulier: Fig.5. [0064], “The end-user's software application may request that the virtual object be modified. For example, the application may request that the virtual beer have a temperature state changed from warm to cold. This request may be generated in response to a direct action from the registered user or from the software application processing various evolutionary rules (e.g., event driven rules) governing the virtual object. The modifications can then be sent to virtual object platform 130. During receiving operation 520, the request to modify the state information of the virtual object is received at platform 130.”)
writing, to the passed ledger, a block of data, wherein the block of data is based on the change to the characteristic of the virtual object (see Pulier: Fig.5. [0065], “When determination operation 530 determines that a modification is authorized, determination operation 530 branches to modification operation 540 to modify the state of the virtual object. The modified state information is recorded with the blockchain system with recordation operation 550. When determination operation 530 determines that a modification is not authorized, determination operation 530 branches to denial operation 560 where the modification is denied and recordation operation 570 records the virtual object state and failed modification with the blockchain system.”)

	As shown above, Pulier teaches an augmented or virtual reality system for creating, tracking, modifying, redeeming, and destroying unique virtual objects. Furthermore, Pulier suggests the in [0102] implementing a database using various standard data-structures, such as an array, hash, list, stack, structured text file (e.g., XML), table, and/or the like. Such data-structures may be stored in memory and/or in structured files. Examiner notes that 

	However, Pulier does not explicitly teach or suggest system operation comprising:
generating, responsive to the change to the characteristic of the virtual object store corresponding to a change of ownership of the virtual object in the augmented reality system, a hash of contents of the passed ledger; 
storing, in a memory of a network device in communication with the processing system, the hash of the contents of the passed ledger in a hash ledger to record in the hash ledger the change of ownership of the virtual object in the augmented reality system; and 
communicating the hash of the contents of the passed ledger to the network device.

Cohen teaches or suggests the system comprising :
generating, responsive to the change to the characteristic of the virtual object corresponding to a change of ownership of the virtual object in the augmented reality system, a hash of contents of the passed ledger (see Cohen Fig.1, [0033], “ generate a hash of a digital asset 141 (which may include one or more signatures, such as electronic signatures). The hash may be generated using various hash/hashing functions, hash/hashing algorithms, hash/hashing operations, etc. For example, the hash may be generated by applying a cryptographic hashing function (e.g., secure hash algorithm 256 (SHA-256), message digest algorithm 6 (MD6) to the digital asset 141. In another example, a hash may be generated by applying a hashing function to the content of a digital asset 141 (e.g., applying the hashing function to the text content of a social media post). The hash of the digital asset 141 may also be referred to as a hash value”); 
storing, in a memory of a network device in communication with the processing system, the hash of the contents of the passed ledger in a hash ledger to record in the hash ledger the change of ownership of the virtual object in the augmented reality system (see Cohen Fig.1, [0025], “The digital signatures, hashes of digital assets, and/or public keys of users who signed the public documents may be stored within the blocks of the ledger 131 which is distributed among the nodes 130.)…see Fig.3, [0057], “The ledger 131 may also be referred to as a distributed ledger. Copies of the ledger 131 may be stored on nodes of a blockchain system. For example, each node 130 of a blockchain system 120 (illustrated in FIG. 0.1) may store a copy of the ledger 131,”); and 
communicating the hash of the contents of the passed ledger to the network device  (see Cohen: Fig.1, [0040], “the asset verification component 110 may provide the hash of the digital asset to the client device 150 that sent the request to verify the provenance of the digital asset 141. This may allow the client device 150 to compare the hash received from the asset verification component 110 with a hash generated by the client device 150. For example, the client device 150 may obtain (e.g., download, retrieve from a storage location, etc.) a copy of the digital asset 141 and may generate a hash of the digital asset 141.”)

	As shown above, Pulier teaches an augmented or virtual reality system for creating, tracking, modifying, redeeming, and destroying unique virtual objects.

	Because both Pulier and Cohen are in the same/similar field of endeavor of blockchain-based ledger structures that facilitate event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system wherein generating, storing, and communicating hash of the contents of the passed ledger as
as taught by Cohen. After modification of Pulier, a virtual object registry and tracking platform configured for creating, tracking, modifying, redeeming and/or terminating unique virtual objects can incorporate a secured blockchain-based ledger structures as taught by Cohen. One would have been motivated to make such a combination in order to provide users an efficient system that  track assets in secure, high-risk, and/or sensitive applications. (see HALDENBY: [0003]

Regarding Claim 2, 
	Pulier and Cohen teaches all the limitations of claim 1. Pulier further teaches the operations wherein: 
receiving information about a change in possession of the virtual object (see Pulier: Fig.7 [0068], “Once the transfer code has been read or entered, an application running on the receiving device can generate a request to change ownership of the virtual object during generation operation 720.”), and 
writing, to the passed ledger, a new block of data, wherein the new block of data records the change in possession of the virtual object (see Pulier: Fig.7, [0070], “the receiving device can then send the request to the virtual object platform for processing during transfer operation 730.’), wherein the communicating the hash of the contents of the passed ledger to the network device is responsive to the change in possession of the virtual object (see Pulier:  Fig.7, [0070], “The confirmation may indicate that the ownership change was successful, not successful, still pending, or requires more information/authentication to be completed. The confirmation can then be displayed during display operation 750.”). See also [0102], “The database components can store programs executed by the processor to, the database may be implemented using various standard data-structures, such as an array, hash, list, stack, structured text file (e.g., XML), table, and/or the like. Such data-structures may be stored in memory and/or in structured file.”) and writing, the hash ledger at the network device, the contents of the passed ledger (see Pulier: Fig.5. [0064], “The end-user's software application may request that the virtual object be modified. For example, the application may request that the virtual beer have a temperature state changed from warm to cold. This request may be generated in response to a direct action from the registered user or from the software application processing various evolutionary rules (e.g., event driven rules) governing the virtual object. The modifications can then be sent to virtual object platform 130. During receiving operation 520, the request to modify the state information of the virtual object is received at platform 130.”)

Regarding Claim 3,
	Pulier and Cohen teaches all the limitations of claim 1. Pulier further teaches the operations wherein: 
storing, in the memory, information about one or more characteristics of the virtual object (see Pulier: Fig.4, [0058], “The creator can choose a template for the desire to virtual object as a base to build upon, or the creator can create a new object template from scratch. A selected template will be displayed showing a variety of virtual object attributes that the creator can modify. For example, these attributes can include a number of objects to be created, pictures or videos to associate with the object, redemption values, a social tag with degrees of separation indicating that the object is redeemable only after it is been given out to at least one degree of separation, expiration, actions, and the like.”)
storing, in the memory, information about a location of the virtual object (see Pulier: Fig.2, [0048], “Actor framework 220 within platform 130 can govern the change of various states of the virtual objects in response to external events. Examples of external events can include time of day, geographic location, event status, environmental conditions, weather, product prices, stock prices, and the like. The actor framework 220 can monitor for those events and alter or otherwise control the state of the virtual objects, or perform actions on the virtual objects, according to various rules as a function of the external events.”), and 
storing, in the memory, information about possession of the virtual object, wherein possession of the virtual object comprises an association with a selected user device of the plurality of user devices (see Pulier: Fig.2, [0051], “ Blockchain integration module 235 within platform 130 allows ownership changes of the virtual objects to be tracked and recorded using a blockchain system. Viewers 240A-240B (internal and external to platform 130) allow registered providers and users to view the virtual objects that have been created. In some embodiments, viewers 240A-240B can be html based websites, mobile applications, voice interfaces, virtual realities, augmented realities, and the like. These viewers can also be created by various third-parties using various APIs for interfacing with the object runtime 205.”)

Regarding Claim 4, 
	Pulier and Cohen teaches all the limitations of claim 1. Cohen further teaches the operations wherein the communicating the hash of the contents of the passed ledger comprises communicating the hash of the contents of the passed ledger to each user device of the plurality of user devices (see Cohen: Fig.1, [0040], “the asset verification component 110 may provide the hash of the digital asset to the client device 150 that sent the request to verify the provenance of the digital asset 141. This may allow the client device 150 to compare the hash received from the asset verification component 110 with a hash generated by the client device 150. For example, the client device 150 may obtain (e.g., download, retrieve from a storage location, etc.) a copy of the digital asset 141 and may generate a hash of the digital asset 141”)
	Because both Pulier and Cohen are in the same/similar field of endeavor of blockchain-based ledger structures that facilitate event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system that communicate the hash of the contents of the passed ledger to each user device of the plurality of user devices as taught by Cohen. After modification of Pulier, a virtual object registry and tracking platform configured for creating, tracking, modifying, redeeming and/or terminating unique virtual objects can incorporate a secured blockchain-based ledger structures that communicate with all the devices as taught by Cohen. One would have been motivated to make such a combination in order to provide users an efficient system that  track assets in secure, high-risk, and/or sensitive applications.

Regarding independent  Claim 11, 
	Pulier  teaches a machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor of a server system, facilitate performance of operations (see Pulier: Fig.12, [0096], “controller 1200 with memory such as read only memory (ROM) 1285 and random access memory (RAM) 1280, and co-processor 1275, among others. These controller components may be connected to a system bus 1260, and through the system bus 1260 to an interface bus 1235.”), the operations comprising: 
establishing an augmented reality environment in the server system, wherein the server system is accessible by a plurality of remote devices of participants in the augmented reality environment (see Pulier: Fig.1, [0033], “illustrates an example of a virtual object platform networked with other components in accordance with some embodiments of the present technology. As illustrated in FIG. 1, virtual object platform 130 can be connected to one or more computing devices 110A-110N (such as a mobile phone, tablet computer, mobile media device, gaming device, virtual reality or augmented reality systems, vehicle-based computer, wearable computing device, etc.) using communications network 120. In addition, virtual object platform 130 may be connected to blockchain system 140, virtual object database 150, and one or more external reactors 160.”)
creating a virtual object in the augmented reality environment (see Pulier: Fig.3, [0052], each unique virtual object is created during creation operation 310.”), wherein the creating the virtual object comprises assigning to the virtual object a plurality of characteristics, a location and ownership (see Pulier: Fig.4, [0052], “The creator can choose a template for the desire to virtual object as a base to build upon, or the creator can create a new object template from scratch. A selected template will be displayed showing a variety of virtual object attributes that the creator can modify. For example, these attributes can include a number of objects to be created, pictures or videos to associate with the object, redemption values, a social tag with degrees of separation indicating that the object is redeemable only after it's been given out to at least one degree of separation, expiration, actions, and the like.”); 
creating for the virtual object a passed ledger (see Pulier: Fig.1, [0040], “Once the virtual object is created, virtual object platform 130 can register the virtual object with blockchain system 140 (a passed ledger). The registration record can include an initial state of the virtual object along with software code associated with each virtual object. The initial ownership designated within the record may be the registered provider or an individual, business or other entity as designated by the registered provider.”), wherein the passed ledger is configured to store data associated with the characteristics, the location and the ownership of the virtual object “the virtual objects may initially be distributed to a business or individuals that can trade, sell, modify, or exchange the virtual objects. Using tracking operation 460, the object ownership and state can be tracked using blockchain system 140.”). See also Fig.2, [0048], “[0049] States module 225 within platform 130 maintains the state of the virtual objects. Examples of states can include ownership, aesthetic or visual properties (e.g., color, patterns, etc.), audio properties (e.g., sounds), virtual health or status, location, expiration dates, number of interactions, number of transfers, and others.”),wherein the passed ledger is configured to be transferred from a transferring participant to a receiving participant of the participants in the augmented reality environment responsive to a transfer in ownership of the virtual object, wherein the passed ledger is visible only to a participant of the augmented reality environment who has current ownership of the virtual object (see Pulier: Fig.4, [0061],  “During issuance operation 440, the platform can issue the virtual objects by creating individual registry entries in blockchain system 140. Each of the registry entries can be associated with an initial state of the virtual object and possibly with a piece of software code. The initial state could, for example, be set by a class associated with the virtual object selected by the registered provider while creating the virtual object, or some other default state (e.g., inactive). The set number of virtual objects can then be distributed using distribution operation”)
receiving, by the server system, an indication of a modification to one of a characteristic, the location and the ownership of the virtual object (see Pulier: Fig.4, [0064], “this request may be generated in response to a direct action from the registered user or from the software application processing various evolutionary rules (e.g., event driven rules) governing the virtual object. The modifications can then be sent to virtual object platform 130. During receiving operation 520, the request to modify the state information of the virtual object is received at platform 130.”); 
writing, by the server system to the passed ledger, a block of data, wherein the block of data is based on a change to the characteristic, the location or the ownership of the virtual object (see Pulier: Fig.5, [0065], “When determination operation 530 determines that a modification is authorized, determination operation 530 branches to modification operation 540 to modify the state of the virtual object. The modified state information is recorded with the blockchain system with recordation operation 550. When determination operation 530 determines that a modification is not authorized, determination operation 530 branches to denial operation 560 where the modification is denied and recordation operation 570 records the virtual object state and failed modification with the blockchain system.”),
	As shown above, Pulier teaches an augmented or virtual reality system for creating, tracking, modifying, redeeming, and destroying unique virtual objects.
	

However, Pulier does not explicitly teach or suggest system operation comprising :
creating for the virtual object a hash ledger, wherein the hash ledger is stored at a network element accessible by the plurality of remote devices of the participants in the augmented reality environment, wherein the hash ledger is configured to store data associated with ownership of the virtual object, the hash ledger visible to participants of the augmented reality environment who do not have current ownership of the virtual object; 
communicating, by the server system, a hash of contents of the passed ledger to remote devices of the plurality of remote devices to inform the remote devices about the change to the characteristic, the location or the ownership without communicating the passed ledger; and 
responsive to a change in ownership of the virtual object, communicating, by the server system, the hash of contents of the passed ledger to the network element for storage in the hash ledger to record in the hash ledger the change of ownership of the virtual object in the augmented reality environment.

	Cohen teaches or suggests the operations comprising:
creating for the virtual object a hash ledger, wherein the hash ledger is stored at a network element accessible by the plurality of remote devices of the participants in the augmented reality environment  (see Cohen Fig.1, [0033], “ generate a hash of a digital asset 141 (which may include one or more signatures, such as electronic signatures). The hash may be generated using various hash/hashing functions, hash/hashing algorithms, hash/hashing operations, etc. For example, the hash may be generated by applying a cryptographic hashing function (e.g., secure hash algorithm 256 (SHA-256), message digest algorithm 6 (MD6) to the digital asset 141. In another example, a hash may be generated by applying a hashing function to the content of a digital asset 141 (e.g., applying the hashing function to the text content of a social media post). The hash of the digital asset 141 may also be referred to as a hash value”),  wherein the hash ledger is configured to store data associated with ownership of the virtual object, the hash ledger visible to participants of the augmented reality environment who do not have current ownership of the virtual object (see Cohen Fig.1, [0025], “The digital signatures, hashes of digital assets, and/or public keys of users who signed the public documents may be stored within the blocks of the ledger 131 which is distributed among the nodes 130.)…see Fig.3, [0057], “The ledger 131 may also be referred to as a distributed ledger. Copies of the ledger 131 may be stored on nodes of a blockchain system. For example, each node 130 of a blockchain system 120 (illustrated in FIG. 0.1) may store a copy of the ledger 131,”); and; 
communicating, by the server system, a hash of contents of the passed ledger to remote devices of the plurality of remote devices to inform the remote devices about the change to the characteristic, the location or the ownership without communicating the passed ledger (see Cohen Fig.1, [0025], “The digital signatures, hashes of digital assets, and/or public keys of users who signed the public documents may be stored within the blocks of the ledger 131 which is distributed among the nodes 130.)…see Fig.3, [0057], “The ledger 131 may also be referred to as a distributed ledger. Copies of the ledger 131 may be stored on nodes of a blockchain system. For example, each node 130 of a blockchain system 120 (illustrated in FIG. 0.1) may store a copy of the ledger 131,”); and; and 
responsive to a change in ownership of the virtual object, communicating, by the server system, the hash of contents of the passed ledger to the network element for storage in the hash ledger to record in the hash ledger the change of ownership of the virtual object in the augmented reality environment (see Cohen: Fig.1, [0040], “the asset verification component 110 may provide the hash of the digital asset to the client device 150 that sent the request to verify the provenance of the digital asset 141. This may allow the client device 150 to compare the hash received from the asset verification component 110 with a hash generated by the client device 150. For example, the client device 150 may obtain (e.g., download, retrieve from a storage location, etc.) a copy of the digital asset 141 and may generate a hash of the digital asset 141.”)

	Because both Pulier and Cohen are in the same/similar field of endeavor of blockchain-based ledger structures that facilitate event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system that communicate a hash of contents of the passed ledger to remote devices to inform the remote devices about the change to the characteristic, the location or the ownership as taught by Cohen. After modification of Pulier, a virtual object registry and tracking platform configured for creating, tracking, modifying, redeeming and/or terminating unique virtual objects can incorporate a secured blockchain-based ledger structures as taught by Cohen. One would have been motivated to make such a combination in order to provide users an efficient system that  track assets in secure, high-risk, and/or sensitive applications.

Regarding Claim 13,
	Pulier and Cohen teaches all the limitations of claim 11. Pulier further teaches the operations further comprising : 
creating, within the augmented reality environment, a first virtual environment on a first gaming platform (see Pulier : Fig.4 , [0061], “The set number of virtual objects can then be distributed using distribution operation 450 using a variety of electronic channels such as, but not limited to, digital wallets, e-mail, text messages, items within games or other interactive computer program, and others. The virtual objects may initially be distributed to a business or individuals that can trade, sell, modify, or exchange the virtual objects. Using tracking operation 460, the object ownership and state can be tracked using blockchain system 140.”)
creating, within the augmented reality environment, a second virtual environment on a second gaming platform (see Pulier : Fig.4 , [0061], “The set number of virtual objects can then be distributed using distribution operation 450 using a variety of electronic channels such as, but not limited to, digital wallets, e-mail, text messages, items within games or other interactive computer program, and others. The virtual objects may initially be distributed to a business or individuals that can trade, sell, modify, or exchange the virtual objects. Using tracking operation 460, the object ownership and state can be tracked using blockchain system 140.”); and 
writing, to the passed ledger, a new block of data, the new block of data comprising information about movement of the location of the virtual object from the first virtual environment to the second virtual environment ( see Pulier Fig.2, [0048], “Actor framework 220 within platform 130 can govern the change of various states of the virtual objects in response to external events. Examples of external events can include time of day, geographic location, event status, environmental conditions, weather, product prices, stock prices, and the like. The actor framework 220 can monitor for those events and alter or otherwise control the state of the virtual objects, or perform actions on the virtual objects, according to various rules as a function of the external events”)

Regarding independent claim 17, 
	Claim 17 is directed to a method claim and the claims have similar/same technical features as Claim 1  and Claim 11 and is rejected under the same rationale.
	
Regarding claim 19, 
	Claim 19 is directed to a method claim and the claims have similar/same technical features as Claim 13 and is rejected under the same rationale

Regarding claim 20, 
	Pulier and Cohen teaches all the limitations of claim 20. Pulier further teaches the operations further comprising: 
limiting, by the processing system, write access to the passed ledger to only a participant in the augmented reality environment who has possession of the virtual object (see Pulier Fig.1, [0053], “once the virtual objects are created, platform 130 can be used to distribute the virtual objects to various registered users. For example, the virtual objects may be distributed to registered user by directly adding the virtual object to a digital wallet associated with the registered user. As another example, the virtual objects can be distributed to non-registered users using a variety of channels, such as but not limited to, text, e-mail, website link, or other electronic messaging. In order to access the virtual objects, the non-registered users may be directed to register and/or use a viewer that allows non-registered or registered users to interact with selected virtual objects.”

Claims 5-7 and 14-16 are  rejected under pre-AIA  35 U.S.C. 103  as being unpatentable over Pulier in view of Cohen as applied to claims  1-4, 11,13,17,19 and 20 above , and in further view of Hutten et al., (US Publication 20210118231 A1 , 2021-04-22)

Regarding Claim 5,
	Pulier and Cohen teaches all the limitations of claim 1. Pulier further teaches the operations wherein: 
receiving, from a user device of the plurality of user devices, a request to use the virtual object (see Pulier: Fig.5, [0064], “The end-user's software application may request that the virtual object be modified. For example, the application may request that the virtual beer have a temperature state changed from warm to cold. This request may be generated in response to a direct action from the registered user or from the software application processing various evolutionary rules (e.g., event driven rules) governing the virtual object. The modifications can then be sent to virtual object platform 130. During receiving operation 520, the request to modify the state information of the virtual object is received at platform 130.”)
writing, to the passed ledger, a new block of data, the new block of data comprising information about the user device and information permitting the processing system to update status of the virtual object (see Pulier: Fig.5, [0065], “Determination operation 530 determines if the modification is authorized. For example, only a current owner of the virtual object may modify the state. As another example, there may be various evolutionary rules that dictate how the virtual object should respond over time or to various events. When determination operation 530 determines that a modification is authorized, determination operation 530 branches to modification operation 540 to modify the state of the virtual object. The modified state information is recorded with the blockchain system with recordation operation 550. When determination operation 530 determines that a modification is not authorized, determination operation 530 branches to denial operation 560 where the modification is denied and recordation operation 570 records the virtual object state and failed modification with the blockchain system.” )
	Pulier and Cohen does not teach or suggest the system wherein generating a new hash of the contents of the passed ledger including the new block of data; and communicating the new hash of the contents of the passed ledger to each user device of the plurality of user devices.
	However, HALDENBY teaches the system wherein generating a new hash of the contents of the passed ledger including the new block of data, the new hash indicating the request to use the virtual object (see HALDENBY: Fig.1, [0039], “one or more computing components of system 140 (e.g., server 140) may be configured to hash the generated (and encrypted) rules engine and event trigger list into a genesis block associated with the hybrid public-private ledger. In other aspects, system 140 may provide the encrypted rules engine and event triggers list to one or more of peer system 160, which may be configured to hash the encrypted rules engine and event trigger list into the genesis block. By way of example, and by hashing the encrypted rules engine and event trigger list into the genesis block of the hybrid public-private ledger, the disclosed embodiments enable an in-band communication of the encrypted rules engine and event triggers from user to user within blocks (e.g., transactions) of the hybrid public-private ledge.”), and communicating the new hash of the contents of the passed ledger to each user device of the plurality of user devices without communicating the new hash of the contents of the passed ledger to the hash ledger (see HALDENBY: Fig.1, [0075], “configured to communicate the encrypted and/or hashed rules engine and list of triggering events to owners of and/or user associated with the tracked assets through “in-band” communication processes, such as through an incorporation of the encrypted rules engine and list of triggering events into the transaction blocks of the hybrid blockchain ledger”)
	Because both Pulier, Cohen and HALDENBY are in the same/similar field of endeavor of blockchain-based ledger structures that facilitate event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system wherein generating, storing and communicating  hash of the contents of the passed ledger as
as taught by HALDENBY. After modification of Pulier, a virtual object registry and tracking platform configured for creating, tracking, modifying, redeeming and/or terminating unique virtual objects can incorporate a secured blockchain-based ledger structures as taught by HALDENBY. One would have been motivated to make such a combination in order to provide users an efficient system that  track assets in secure, high-risk, and/or sensitive applications. (see HALDENBY: [0003])

Regarding Claim 6,
	Pulier, Cohen and HALDENBY teaches all the limitations of claim 5. HALDENBY further comprise a system comprising a hash lock so that only a participant in the augmented reality system having possession of the virtual object may access the passed ledger, to thereby maintain privacy and security of the contents of the passed ledger (see HALDENBY: Fig.1, [0138], “maintained by a rules authority (e.g., a financial institution, etc.) may augment conventional, decentralized blockchain ledger architectures by selectively encrypting ledger data to protect both privacy of owners of tracked assets and confidentiality of existing instruction sets maintained within the blockchain ledger. ”)
	Because Pulier, Cohen and HALDENBY are in the same/similar field of endeavor of blockchain-based ledger structures that facilitate event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system that maintain privacy and security of the contents of the passed ledger generating, storing and as
as taught by HALDENBY. After modification of Pulier, a virtual object registry and tracking platform configured for creating, tracking, modifying, redeeming and/or terminating unique virtual objects can incorporate a secured blockchain-based ledger structures that maintain privacy and security of the contents of the passed ledger as taught by HALDENBY. One would have been motivated to make such a combination in order to provide users an efficient system that  track assets in secure, high-risk, and/or sensitive applications. (see HALDENBY: [0003]

Regarding Claim 7,
	Pulier, Cohen and HALDENBY teaches all the limitations of claim 6. HALDENBY further comprise a system providing read-only access to the contents of the passed ledger for some or all participants in the augmented reality system (see HALDENBY: Fig.3, [0087], “private crypto key 302A may provide client device 102 with read-only access to the encrypted event trigger list 322. In some aspects, client device 102 may obtain private crypto key 302A from system 140 using secured out-of-band communications, and additionally or alternatively, as input provided by user 108 through a web page or other graphical user interface (GUI) presented by client device 104.”)
	Because Pulier, Cohen and HALDENBY are in the same/similar field of endeavor of blockchain-based ledger structures that facilitate event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system that provide read-only access to the contents of the passed ledger for some or all participants in the augmented reality system as taught by HALDENBY. After modification of Pulier, a virtual object registry and tracking platform configured for creating, tracking, modifying, redeeming and/or terminating unique virtual objects can incorporate a secured blockchain-based ledger structures that maintain privacy and security of the contents of the passed ledger as taught by HALDENBY. One would have been motivated to make such a combination in order to provide users an efficient system that  track assets in secure, high-risk, and/or sensitive applications. (see HALDENBY: [0003]

Regarding claim 14, 
	Pulier and Cohen teaches all the limitations of claim 11. Pulier further teaches the operations wherein : 
receiving an indication of a change in possession of the virtual object (see Pulier: Fig.7 [0068], “Once the transfer code has been read or entered, an application running on the receiving device can generate a request to change ownership of the virtual object during generation operation 720.”),; 
writing, to the passed ledger, a new block of data, wherein the new block of data records the change in possession of the virtual object (see Pulier:  Fig.7, [0070], “the receiving device can then send the request to the virtual object platform for processing during transfer operation 730.’), wherein the communicating the hash of the contents of the passed ledger is responsive to the change in possession of the virtual object (see Pulier:  Fig.7, [0070], “The confirmation may indicate that the ownership change was successful, not successful, still pending, or requires more information/authentication to be completed. The confirmation can then be displayed during display operation 750.”). See also [0102], “The database components can store programs executed by the processor to, the database may be implemented using various standard data-structures, such as an array, hash, list, stack, structured text file (e.g., XML), table, and/or the like. Such data-structures may be stored in memory and/or in structured file.”)

However, Pulier, Cohen and HALDENBY does not explicitly teach or suggest system operation comprising:
generating a hash of contents of the passed ledger; and 
communicating the hash of the contents of the passed ledger to other devices of the plurality of remote devices of participants in the augmented reality environment.

HALDENBY teaches or suggests the system comprising :
generating a hash of contents of the passed ledger (see HALDENBY: Fig.1, [0039], “one or more computing components of system 140 (e.g., server 140) may be configured to hash the generated (and encrypted) rules engine and event trigger list into a genesis block associated with the hybrid public-private ledger. In other aspects, system 140 may provide the encrypted rules engine and event triggers list to one or more of peer system 160, which may be configured to hash the encrypted rules engine and event trigger list into the genesis block. By way of example, and by hashing the encrypted rules engine and event trigger list into the genesis block of the hybrid public-private ledger, the disclosed embodiments enable an in-band communication of the encrypted rules engine and event triggers from user to user within blocks (e.g., transactions) of the hybrid public-private ledge.”)
communicating the hash of the contents of the passed ledger to other devices of the plurality of remote devices of participants in the augmented reality environment (see HALDENBY: Fig.1, [0075], “configured to communicate the encrypted and/or hashed rules engine and list of triggering events to owners of and/or user associated with the tracked assets through “in-band” communication processes, such as through an incorporation of the encrypted rules engine and list of triggering events into the transaction blocks of the hybrid blockchain ledger”)
	Because Pulier, Cohen and HALDENBY are in the same/similar field of endeavor of blockchain-based ledger structures that facilitate event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system wherein generating, storing and communicating  hash of the contents of the passed ledger as
as taught by HALDENBY. After modification of Pulier, a virtual object registry and tracking platform configured for creating, tracking, modifying, redeeming and/or terminating unique virtual objects can incorporate a secured blockchain-based ledger structures as taught by HALDENBY. One would have been motivated to make such a combination in order to provide users an efficient system that  track assets in secure, high-risk, and/or sensitive applications. (see HALDENBY: [0003]

Regarding Claims 15,
	Pulier, Cohen and HALDENBY teaches all the limitations of claim 14. HALDENBY further teaches the operations comprising establishing a hash lock on the passed ledger, the hash lock enabling only a participant in the augmented reality environment having possession of the virtual object to access the passed ledger, to thereby maintain privacy and security of the contents of the passed ledger (see HALDENBY: Fig.1, [0138], “maintained by a rules authority (e.g., a financial institution, etc.) may augment conventional, decentralized blockchain ledger architectures by selectively encrypting ledger data to protect both privacy of owners of tracked assets and confidentiality of existing instruction sets maintained within the blockchain ledger. ”)
	Because Pulier, Cohen and HALDENBY are in the same/similar field of endeavor of blockchain-based ledger structures that facilitate event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system that maintain privacy and security of the contents of the passed ledger generating, storing and as
as taught by HALDENBY. After modification of Pulier, a virtual object registry and tracking platform configured for creating, tracking, modifying, redeeming and/or terminating unique virtual objects can incorporate a secured blockchain-based ledger structures that maintain privacy and security of the contents of the passed ledger as taught by HALDENBY. One would have been motivated to make such a combination in order to provide users an efficient system that  track assets in secure, high-risk, and/or sensitive applications. (see HALDENBY: [0003]

Regarding claim 16, 
	Pulier, Cohen and HALDENBY teaches all the limitations of claim 15. Pulier further teaches the operations wherein operations further comprise providing read-only access to the contents of the passed ledger for selected participants in the augmented reality environment (see HALDENBY: Fig.3, [0087], “private crypto key 302A may provide client device 102 with read-only access to the encrypted event trigger list 322. In some aspects, client device 102 may obtain private crypto key 302A from system 140 using secured out-of-band communications, and additionally or alternatively, as input provided by user 108 through a web page or other graphical user interface (GUI) presented by client device 104.”)
	Because Pulier, Cohen and HALDENBY are in the same/similar field of endeavor of blockchain-based ledger structures that facilitate event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system that provide read-only access to the contents of the passed ledger for some or all participants in the augmented reality system as taught by HALDENBY. After modification of Pulier, a virtual object registry and tracking platform configured for creating, tracking, modifying, redeeming and/or terminating unique virtual objects can incorporate a secured blockchain-based ledger structures that maintain privacy and security of the contents of the passed ledger as taught by HALDENBY. One would have been motivated to make such a combination in order to provide users an efficient system that  track assets in secure, high-risk, and/or sensitive applications. (see HALDENBY: [0003]



Claims 8-10, 12 and 18 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pulier, Cohen and HALDENBY as applied to claims 1 1-4, 11,13,17,19 and 20above , and in further view of Hutten et al., (US Publication 20210118231 A1 , 2021-04-22)

Regarding Claim 8, 
	Pulier and Cohen teaches all the limitations of claim 1. Pulier further teaches the system comprising the sharing the virtual object, including the passed ledger associated with the virtual object (see Pulier: Fig.1, [0090], “sharing content via a virtual object can create an ownership chain. As the distributed virtual objects are consumed, traded, and/or shared, benefits to those higher up the ownership level can be distributed (e.g., a tenth of a cent for every time someone below them watches a link or video associated with the virtual object).”).
	Pulier and Cohen does not explicitly teach or suggest the system wherein 
creating, by the augmented reality system, a first augmented reality environment and a second augmented reality environment, wherein the second augmented reality environment is independent of the first augmented reality environment; and 
sharing the virtual object, between the first augmented reality environment and the second augmented reality environment, wherein the sharing comprises maintaining permanence of the virtual object among the first augmented reality environment and the second augmented reality environment.

	However, Hutten teaches the system wherein :
creating, by the augmented reality system, a first augmented reality environment and a second augmented reality environment, wherein the second augmented reality environment is independent of the first augmented reality environment (see Hutten : for example, Fig.5, [0058], describing the generation of generates a multi-dimensional region 530 that consist first and second augmented reality environment), and
sharing the virtual object, between the first augmented reality environment and the second augmented reality environment (see Hutten: Fig.5, [0073], “ subthemes within a same theme can share certain augmented reality assets), wherein the sharing comprises maintaining permanence of the virtual object among the first augmented reality environment and the second augmented reality environment (see Hutten: Fig.5, [0073], “the subthemes are different but certain assets do not have to be duplicated within the database. For example, an office theme could have a law office subtheme, an accountant subtheme, and a mortgage banker subtheme, all of which could use the same augmented reality asset for a telephone or a computer.”)
	Because Pulier, Cohen and Hutten address the same/similar issue of event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system that create a first augmented reality environment and a second augmented reality environment that is independent of the first augmented reality environment as taught by Hutten. One would have been motivated to make such a combination in order to provide users an efficient augmented reality systems that provide an engaging experience in single-user environments that also enable an interaction between users across established instances. (see Hutten [0005] )

Regarding Claim 9, 
	Pulier, Cohen and Hutten teaches all the limitations of claim 8. Hutten further teaches the operations wherein transferring history of the virtual object from the first augmented reality environment to the second augmented reality environment (see Hutten : for example, Fig.5, [0058], “ server 130 generates a multi-dimensional region 530 based on a user's selection of a location on their screen. For any recognized real-world objects within the multi-dimensional region 530, the server 130 replaces the augmented reality asset of the selecting user with an augmented reality asset corresponding to the user whose augmented reality environment the selecting user is “worm holing” into” Thus, in the illustrative example of FIG. 5, the augmented reality asset 320 (the overlaid coffee mug) of the first augmented reality environment is replaced with the second augmented reality asset 420 (the overlaid beer mug) of the second augmented reality environment.”)
	
Regarding Claim 10, 
	Pulier , Cohen and Hutten teaches all the limitations of claim 8. Pulier further teaches the system, wherein the operations further comprise tracking by the processing system, location of one or more real-world objects in the augmented reality system (see Pulier: Fig.6, [0067], “validation operation 630 can validate the properties of the virtual object selected for the real-world push. For example, some objects may only be exchangeable for real-world objects within certain geographical locations.”)

Regarding Claim 12,
	Pulier and Cohen teaches all the limitations of claim 11. Pulier further teaches the system wherein:
writing, to the passed ledger, a new block of data, the new block of data comprising information about the movement of the location of the virtual object [virtual environment (see Pulier: Fig.7, [0070], “the receiving device can then send the request to the virtual object platform for processing during transfer operation 730.’),;
subsequently, receiving an indication of a further modification to one of a characteristic, the location and the ownership of the virtual object in the second virtual environment (see Pulier: Fig.5, [0065], “When determination operation 530 determines that a modification is authorized, determination operation 530 branches to modification operation 540 to modify the state of the virtual object. The modified state information is recorded with the blockchain system with recordation operation 550. When determination operation 530 determines that a modification is not authorized, determination operation 530 branches to denial operation 560 where the modification is denied and recordation operation 570 records the virtual object state and failed modification with the blockchain system.”),and
writing, to the passed ledger, a further block of data, wherein the further block of data is based on the further modification to the characteristic, the location or the ownership of the virtual object in the second virtual environment (see Pulier Fig.2, [0048], “Actor framework 220 within platform 130 can govern the change of various states of the virtual objects in response to external events. Examples of external events can include time of day, geographic location, event status, environmental conditions, weather, product prices, stock prices, and the like. The actor framework 220 can monitor for those events and alter or otherwise control the state of the virtual objects, or perform actions on the virtual objects, according to various rules as a function of the external events”)
	As shown above, Pulier teaches an augmented or virtual reality system for creating, tracking, modifying, redeeming, and destroying unique virtual objects. Furthermore, Pulier suggests the in [0102] implementing a database using various standard data-structures, such as an array, hash, list, stack, structured text file (e.g., XML), table, and/or the like. Such data-structures may be stored in memory and/or in structured files. In addition, HALDENBY teaches or suggests  generating a secured blockchain-based ledger structures that facilitate event-based control of tracked assets.
	Pulier and Cohen does not explicitly teach or suggest the machine-readable medium, wherein the operations further comprising : 
creating, within the augmented reality environment, a first virtual environment and a second virtual environment; 
receiving an indication of a movement of the location of the virtual object from the first virtual environment to the second virtual environment; 

However, Hutten teaches or suggest the system comprising:
creating, within the augmented reality environment, a first virtual environment and a second virtual environment (see Hutten : for example, Fig.5, [0058], describing the generation of generates a multi-dimensional region 530 that consist first and second augmented reality environment),  
receiving an indication of a movement of the location of the virtual object from the first virtual environment to the second virtual environment see Hutten : for example Fig.5-7, [0079], “if the avatar of the first user was outside of the multi-dimensional region the avatar would appear according to the first theme of the first augmented reality environment (e.g., the office setting) whereas if the avatar of the first user moves such that it was within the multi-dimensional region, the server 130 then modifies the appearance of the first user's avatar according to the second theme, of the second augmented reality environment.”) 
	Because Pulier, Cohen and Hutten address the same/similar issue of event-based control of tracked assets, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of Pulier to include the system that transferring history of the virtual object from the first augmented reality environment to the second augmented reality environment as taught by Hutten. One would have been motivated to make such a combination in order to provide users an efficient augmented reality systems that provide an engaging experience in single-user environments that also enable an interaction between users across established instances.(see Hutten [0005] )

Regarding claim 18,
	Claim 18 is directed to a method claim and the claims have similar/same technical features as Claim 12 and is rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 101, 
	With regard to the 35 U.S.C. 101 rejection, Claims 11-16 currently recites “… machine-readable medium …” and the rejection is maintained. See above for detail rejection.

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot considering the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.W.S./Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177